Filed:   May 11, 1999

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 98-6498
                           (CA-98-702-S)



Leamon L. Tatum,

                                              Plaintiff - Appellant,

          versus


Division of Corrections, et al,

                                             Defendants - Appellees.



                             O R D E R



     The court amends its opinion filed March 4, 1999, as follows:

     On page 3, footnote *, lines 2 and 3 -- the dates of “May 16"

and “May 17" are corrected to read “March 16" and “March 17,”

respectively.

                                      For the Court - By Direction



                                         /s/ Patricia S. Connor
                                                  Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6498



LEAMON L. TATUM,

                                            Plaintiff - Appellant,

          versus


DIVISION OF CORRECTIONS; RICHARD A. LANHAM,
SR.; F. NASTI, Citation Adjuster; JAMES H.
ASHBY, Citation Adjuster; T. PRICE, Citation
Adjuster; WESTERN CORRECTIONAL INSTITUTION;
FRANK C. SIZER, JR., Warden; E. J. SCHEWE, ARP
Coordinator; P. KNIGHT, Classification; CMS
NIMES, Classification; R. GROVE, Classifica-
tion; J. F. WHISER, JR., CO II; D. COWAN, CO
II; L. C. REAMS, CO II; S. BOWMAN, CO II; H.
EDMISTON, CO II; C. DETRICK, CO II; C. MCKEN-
ZIE, CO II; J. JOHNSON, CO II; D. STEWART,
Ltd.; K. SHOOK, CO II; CORRECTIONAL MEDICAL
SYSTEMS; DEBORAH PULLER, Psych Associate;
JANET HENDERSHOT, Doctor; BRUCE LILLER, Psych
Associate,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-702-S)


Submitted:   December 15, 1998             Decided:   March 4, 1999


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Leamon L. Tatum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Leamon L. Tatum appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Tatum v. Division of Corrections, No. CA-98-

702-S (D. Md. Mar. 17, 1998).*    We also deny Tatum’s motions for

discovery and for appointment of counsel.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
       Although the district court’s order of judgment is marked as
“filed” on March 16, 1998, the district court’s records show that
it was entered on the docket sheet on March 17, 1998. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was physically entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  4